                                                    SIDLEY AUSTIN LLP
                                                    787 SEVENTH AVENUE
                                                    NEW YORK, NY 10019
                                                    +1 212 839 5300
                                                    +1 212 839 5599 FAX


                                                                                                                               JHUTCHINSON@SIDLEY.COM
                                                    AMERICA • ASIA PACIFIC • EUROPE                                            +1 212 839 5398




                                                                          August 22, 2019


By ECF

 The Honorable Edgardo Ramos
 U.S. District Court, Southern District of New York
 40 Foley Square
 New York, New York 10007


       Re:            In the Matter of Non-Party Subpoena Served in:
                      ABN AMRO Capital USA LLC, et al. v. Johnson, et al., No. 18-mc-00554 (ER)

Dear Judge Ramos:

        We represent AMERRA Capital Management, LLC (“AMERRA”) in the above-
referenced matter in which AMERRA had moved, pursuant to Rule 45 of the Federal Rules of
Civil Procedure, to quash the subpoena for documents (the “Subpoena”) issued by the plaintiffs
in the proceeding ABN AMRO Capital USA LLC, et al. v. Johnson, et al., No. 2:18-cv-00246
(D.N.J.) (the “New Jersey Action”). We write to inform the Court that, in view of the settlement
of the New Jersey Action and order administratively terminating that action issued by the New
Jersey court earlier this week, plaintiffs have withdrawn the Subpoena to AMERRA.
Accordingly, AMERRA withdraws its motion to quash the Subpoena, and the above-referenced
matter can be closed. We appreciate the Court’s time and attention to this matter.



                                                                                           Respectfully submitted,

                                                                                           /s/ John G. Hutchinson

                                                                                           John G. Hutchinson


cc:    All counsel of record (by ECF)




      Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
